The evidence supported the verdict, and the special assignments of error are without merit. The court did not err in overruling the motion for new trial.
                         DECIDED APRIL 10, 1942.
The defendant was convicted of possessing tax-unpaid whisky. He admitted what is termed in the record a prima facie case, that is, that he was in possession of non-tax-paid liquor, but denied that at the time of such possession he knew the nature of the liquor. He admitted venue. In his statement he contended that he was visiting a friend who requested him to take two gallon jugs and place them in a car parked a short distance from his friend's house. In transit from the house toward the car, two police officers approached and flashed a light on him, so that he became frightened, attempted to run, and broke one of the jugs. When he discovered that the men who approached were officers he stopped. He stated, that he informed the officers that he did not know the contents of the vessels; that he was only accommodating his friend; and that if he had known the liquid he was carrying was whisky he would not have carried the vessels.
The officers testified practically to the same thing as the defendant stated, except that the vessels contained no revenue stamps; that both of them contained whisky; that the defendant made no explanation at the time but entered a plea of guilty in the recorder's court. This happened on August 7, 1941. The State also introduced an accusation against the defendant with his plea of guilty and the sentence thereon for an offense of the same kind on January 2, 1941.
The defendant contends that the evidence did not warrant a conviction, *Page 272 
and that the court erred in failing to charge the law with reference to incriminating admissions and confessions. There is no merit in either contention. The court did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.